 1
                                                                                 FILED
                                                                                  DISTRICT COURT
                                                                       CLERK,U.S.
 2

 3                                                                         DEC 3 d 2~~9
 4                                                                                          CALIFOoNIA
                                                                       ANTRAL DISTRICT OF

 5
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No.8:o5-CR-ooi24-DOC-i~
1~                        Plaintiff,             )
12                        v.                     ) ORDER OF DETENTION AFTER
                                                   HEARING
i3 ~ DAVID TRUJILLO,
                                                  [Fed. R. Crim. P. 32.1(a)(6); ~8 U.S.C.
14                        Defendant.             ) § 3~43(a)]
i5
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued

18   by the United States District Court for the Central District of California for alleged

19   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of

21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a), hereby finds the following:

22          A. (x) The defendant has not met his/her burden of establishing by clear and

23             convincing evidence that he/she is not likely to flee if released under 18 U.S.C.

24             § 3142(b)or (c).
25          B. () The defendant has not met his/her burden of establishing by clear and

26             convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                  1
 i            any other person or the community if released under 18 U.S.C. § 3i42(b)or
 2            (c).

 3         These findings are based on: nature ofcurrent allegations which includesfailure

 4   to appear; history ofsubstance abuse; and lack ofknown bail resources suggest lack of

 5   amenability to compliance with supervision.
6          IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7 revocation proceedings.
8

9    Dated:                                                         ~~Q9~
                                                      NORABL AUTUMN D. SPAETH
io                                                 United States Magistrate Judge
11

12

i3
i4

i5
i6
17

18

i9
20
21

22

23
24
25
26

27
                                              2
